Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-906
                       Lower Tribunal No. 17-15097
                          ________________


                           E.A.V., the mother,
                                  Appellant,

                                     vs.

          Department of Children and Families, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Michelle
Alvarez Barakat, Judge.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel,
Third Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for
appellant.

     Karla Perkins, for appellee Department of Children and Families;
Thomasina F. Moore and Laura J. Lee (Tallahassee), for appellee
Guardian ad Litem.


Before SCALES, HENDON, and LOBREE, JJ.
     HENDON, J.

     Affirmed. See Fla. Dep't of Children & Families v. A.R., 253 So. 3d

1158, 1164 (Fla. 3d DCA 2018) (holding appellate review of a termination

of parental rights case is highly deferential and a finding that evidence is

clear and convincing enjoys a presumption of correctness and will not be

overturned on appeal unless clearly erroneous or lacking in evidentiary

support); J.E. v. Dep't of Children & Families, 126 So. 3d 424, 427 (Fla. 4th

DCA 2013) (“While a trial court's decision to terminate parental rights must

be based on clear and convincing evidence, our review is limited to

whether competent substantial evidence supports the trial court's

judgment.”); J.P. v. Fla. Dep't of Children & Families, 183 So. 3d 1198,

1204 (Fla. 1st DCA 2016) (holding where the trial court made full findings

on all statutory factors and found that termination of parental rights was in

the child's manifest best interest, the appellate court should not re-weigh

the evidence).




                                     2